Quinn, Chief Judge
(dissenting) :
I cannot accept the comparison advanced in the principal opinion. In my opinion, the aircraft in these cases, which is concededly designed and used for the transportation of large quantities of freight and personnel, is logically more closely analogous to a, vessel or an “inclosed goods truck or freight car,” than it is to a passenger automobile. See Manual for Courts-Martial, United States, 1951, paragraph 209. A large cargo plane is! truly a vessel or freight car of the' sky. If the latter two are structures; within the meaning of the housebreak-, ing statute, the type of plane entered: in this case is also such a structure. I would answer the certified question in the negative.